Appeal, insofar as it seeks review of the February 27, 2014 Appellate Division order, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved. Defendant’s appeal from the February 27, 2014 Appellate Division order brings up for review only the prior nonfinal Appellate Division order entered January 26, 2012 (see CPLR 5601 [d]; 5501 [b]; Curiale v Ardra Ins. Co., 86 NY2d 774 [1995]; Matter of Greatsinger, 66 NY2d 680, 682-683 [1985]; Gilroy v American Broadcasting Co., 46 NY2d 580, 584 [1979]).